DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 21, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed May 21, 2021 is insufficient to overcome the rejection of claims 12 and 14 based upon Ohmoto et al., Yamada et al., Taliani et al. and Brooks as set forth in the last Office action because: the evidence of record does not establish evidence of unexpected results that is reasonably commensurate in scope with the claims that is of a significant and practical advantage and outweighs the prima facie case of obviousness.
The declaration states that a broad range of 100 µg to 1000 mg is disclosed by Ohmoto with 10 and 20 mg in the examples but neither this reference nor the other applied references disclosed 60 mg or the claimed receptor occupancy. Therefore at the 
The basis for the conclusion of the same effects being provided over the entire range of 100 µg to 1000 mg is not understood. The disclosure of this range in Ohmoto is preceded by a discussion of the dose depending various factors such as body weight, symptom, therapeutic effect and the treatment time (col 46, ln 3 – 11). While the exact relationship between dose and therapeutic effect can vary for a given drug and therapeutic indication, the person of ordinary skill in the art would reasonably expect that increases in the amount of therapeutic agent would results in greater therapeutic effects but at some point further increases in the dose would not result in a further increase in the therapeutic effect, particularly given the range of absolute amounts disclosed by Ohmoto. Declarant provides no additional explanation as to how the conclusion that the response over the disclosed range would be expected to be the same.
The declaration also states that a greater treatment efficiency is observed for 60 mg compared to 20 mg, reproducing figures 8 and 9 from the instant disclosure for stool consistency and abdominal pain. The 60 mg dose also shows greater results in improving the safety of the treatment from data in the Whitehead article that demonstrates efficacy and safety of the 60 mg dose with a 2.8% rate of severe side effects for the 60 mg dosage that was equivalent to the 1.6% rate of severe side effects in the placebo group compared to the 6.1% rate in the 20 mg dose group. The patient highlighted by the Examiner previously had spontaneous remission of the side effect and “was also taking bupropion associated with constipation in combination.” It is 
These arguments are unpersuasive. The data from figures 8 and 9 of the instant specification indicates that at most time points, the 60 mg dosage had a slightly larger effect. Given that each treatment group has 63 patients and the total incidence of moderate TEAEs (treatment-emergent adverse events) was 11 (p 21, col 2, last ¶) and severe incidence was 7 (1 in placebo, 4 in 20 mg and 2 in 60 mg with 2 patients in each of the 20 mg and 60 mg group experiencing exacerbation of IBS; p 22, col 1). It is also noted that overall incidence of TEAEs was lower in the 20 mg (39.4%) compared to both the 60 mg and placebo groups (47.9% and 47.6%; p 21, ¶ 3). When the evidence in Whitehead et al. as a whole is considered, this difference in side effects does not reflect a significant and practical advantage for the 60 mg dosage over the 20 mg dosage. As previously noted, these data were collected for patients with one type of IBS (IBS-D) and there is no indication that similar effects would be reported for all types of IBS or an explanation as to how this allegedly unexpected data would be reasonably expected to also apply to the other types of IBS. 
Reference is made in the declaration to the contents of previously filed declarations are referenced when 60 mg of the claimed compound was compared with drugs such as alosetron and eluxadoline but as stated previously when those declarations were addressed in their entirety, such a comparison is not a comparison with the closest prior art. 
Evidence in support of secondary considerations must be weighed against the prima facie case of obviousness. The strength of the evidence provided in support of unexpected results does not outweigh the prima facie case of obviousness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Ohmoto et al. (US 7,964,726) in view of Yamada et al. (Neuroscience 2012, cited on 11/13/17 IDS), Taliani et al. (Curr Med Chem, 2009) and Brooks (NeuroRX, 2005, cited on 12/9/16 IDS). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 22, 2021 and those set forth herein.
Applicants do not present any additional arguments besides the text of the concurrently filed declaration for the Examiner to address.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 and 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,675,275 in view of Ohmoto et al. (US 7,964,726) as evidenced by Gupta et all (Arthritis Res Ther, 2004) in view of Yamada et al. (Neuroscience 2012, cited on 11/13/17 IDS), Taliani et al. (Curr Med Chem, 2009) and Brooks (NeuroRX, 2005, cited on 12/9/16 IDS). This rejection is . 
Applicants state that this rejection should be withdrawn from [sic] the same reasons discussed above.
As discussed in greater detail above, these arguments are unpersuasive so this rejection is maintained for the reasons of record set forth in the Office Action mailed January 22, 2021 and those set forth herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618